Citation Nr: 1023245	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  07-24 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability by reason of service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to 
January 1953.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.

The Veteran presented testimony before the Board in November 
2008.  The transcript has been associated with the claims 
folder. 

The matter was previously before the Board in December 2008.  
At that time, the claim was remanded to the RO for further 
development and adjudication.  The matter has been returned 
to the Board and is now ready for appellate disposition.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The service-connected disabilities are bilateral hearing 
loss evaluated at 80 percent and tinnitus evaluated at 10 
percent.  The combined evaluation is 80 percent from August 
2005.  

3.  The service-connected disabilities, notably bilateral 
hearing loss, are shown to be productive of an overall 
disability picture manifested by the Veteran being precluded 
from working at substantially gainful employment consistent 
with his educational and occupational background.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating are met.  
38 U.S.C.A. §§ 501, 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16, 4.25 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of VCAA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  

In light of the favorable action taken in this decision, the 
Board finds that further discussion of VCAA compliance as to 
this issue is not warranted at this time.  

II.  Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

A TDIU rating is assigned when service-connected disabilities 
result in such impairment of mind or body that the average 
person is so disabled that he is precluded from following a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15. 
 If there is only one service-connected disability, it must 
be rated at 60 percent or more; if there are two or more 
service-connected disabilities, at least one must be rated at 
40 percent or more and the combined rating must be at least 
70 percent.  
38 C.F.R. § 4.16(a).  

Finally, the service-connected disabilities must be so severe 
as to produce unemployability, in and of themselves, without 
regard to unemployability attributable to age of the veteran 
or to other disabilities for which service connection has not 
been granted.  38 C.F.R. § 3.341.  That is, a TDIU may not be 
assigned if unemployability is a product of advanced age, or 
of other nonservice-connected disabilities, rather than a 
result of functional impairment due solely to service-
connected disabilities.  38 C.F.R. § 4.19.

Here, service connection currently is in effect for bilateral 
hearing loss evaluated at 80 percent and tinnitus evaluated 
at 10 percent.  The combined evaluation is 80 percent from 
August 2005.  See March 2006 RO rating code sheet.  
Therefore, the Veteran does meet the specific percentage 
requirements of 38 C.F.R. §§ 4.16(a).  38 C.F.R. § 4.25, 
4.26.  

Aside from meeting the objective criteria, the Board 
additionally finds that he is unemployable by reason of his 
service-connected disabilities considering his educational 
and occupational background.  

Significantly, the record documents the presence of severe 
functional limitations imposed by the service-connected 
bilateral hearing loss, especially, which would preclude the 
performance of substantially gainful employment.  

While the Board acknowledges that the Veteran has additional 
problems with nonservice connected disabilities to include, 
but not limited to, coronary artery disease, osteoarthritis, 
malignant neoplasms of the skin, and intermittent 
claudication, there is no evidence of record that they 
produce a significantly greater level of impairment as 
opposed to the service-connected bilateral hearing loss.  

As indicated during his November 2008 Board hearing, the 
Veteran testified that he didn't work for the past 20 years; 
however, he reported having returned to work in retail in 
order to provide a necessary supplement his income.  BVA 
Transcript at pp. 5-7.  He testified that he last worked in 
2007, when it simply became too difficult for him to perform 
his job due to an inability to hear phones, intercom pages, 
and even customers.  Id.  In this regard, there is little 
dispute about the fact of his extended unemployment.  

A letter from Vocational Rehabilitation dated in August 2004 
reveals the Veteran was denied Vocational Rehabilitation and 
Employment services.  The letter indicated that they couldn't 
provide services because it was determined that it was not 
reasonable to expect him to be able to train for or get a 
suitable job at that time due to medical evidence, employment 
history, and educational background.  Unfortunately, the 
actual vocational rehabilitation folder was destroyed.

In various statements and testimony, the Veteran has 
indicated that his right ear hearing aid does not help.  The 
Veteran stated that he could not wear a hearing aid in his 
left ear because there was no audible sound.  He has further 
indicated that it is difficult for him to communicate with 
others and he has to use a remote listening device for TV.  

The Veteran's son and daughter have also submitted 
statements, which indicate their father had significant 
trouble hearing not only conversations, but smoke detectors, 
phones, and doorbells, to name a few.  The Veteran's daughter 
noted that she must face the Veteran, speak slow, and speak 
clear in order for her father to understand.  

A November 2007 VA examiner diagnosed the Veteran with 
moderate to severe sensorineural hearing loss and tinnitus.  
The examiner simply stated that hearing loss and tinnitus did 
not preclude gainful employment.  No reasons or bases were 
provided.

An October 2007 letter from THS, D.O., indicated the 
Veteran's hearing loss had gotten progressively worse over 
the years.  The provider also noted that because of the 
Veteran's hearing deficit, he had marked difficulty hearing 
individuals and difficulty understanding customers in his 
sales job.  The provider concluded the Veteran should be 
considered for disability because of these problems.

In October 2008, the same provider (THS, D.O.) stated the 
Veteran had marked difficulty with hearing and understanding 
even with the use of hearing aids.  He indicated the Veteran 
had bilateral severe sensorineural hearing loss, which 
rendered the Veteran unemployable in his retail job. 

In February 2009, Dr. SEA opined the Veteran was totally 
disabled and unemployable due to his severe hearing 
disability.  In contrast, the March 2009 VA examiner opined 
the Veteran's hearing loss and tinnitus did not preclude 
gainful employment.  The VA examiner further noted the 
Veteran would perform best in a quiet one-to-one situation.

Finally, in August 2009, an audiologist diagnosed the Veteran 
with severe to profound hearing loss.  The audiologist opined 
the degree of this type of hearing loss would make any 
gainful employment opportunity very difficult especially in 
the retail environment and would therefore, render the 
Veteran unemployable at the present. 

Although earlier dispositions of the RO seemed to place 
weight on the Veteran's ability to perform the physical and 
mental acts required by employment, as opposed to whether he 
could find employment, it is clear from the multiple private 
opinions that the severity of the Veteran's hearing loss 
would render employment impossible at this juncture.  Though 
the Veteran clearly has other nonservice-connected 
disabilities, some possible severe, there is no express 
medical opinion indicating anyone of them as the cause of the 
Veteran's inability to function in the work force.  



The Board finds the evidence shows a TDIU rating is warranted 
by reason of service-connected disabilities.  38 C.F.R. 
§ 3.102.  As such, the claim is granted.  


ORDER

TDIU is granted, subject to the regulations governing the 
payment of VA monetary benefits.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


